Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christopher Schroeder on 9/16/2021. 

	THE AFTER FINAL CLAIM SET FILED 9/13/2021 IS HEREBY ENTERED. 
IN THE CLAIMS dated 9/13/2021, the examiner has amended the below claims as follows:

1. An oxidation furnace for the oxidative treatment of fibers comprising: 
a) a housing which except for passage openings for the fibers is gas tight; 
b) a process chamber which is located in an interior of the housing; 
c) deflection rollers which guide the fibers in a serpentine manner such that they lie beside one another in the form of a fiber carpet through the process chamber, wherein the fiber carpet defines a plane between respective mutually opposite deflection rollers; 
d) an atmosphere generating installation, by way of which an operating atmosphere comprising heated air is generated, and which comprises a blower installation having at one or more exit windows through which the operating atmosphere is capable of being blown into the process chamber between two adjacent planes of the fiber carpet, each of the one or more exit windows being positioned on an 
e) the operating atmosphere reaches the process chamber by way of a flow directing installation which is mountable to a periphery of the blower installation, wherein 
f) the flow directing installation comprises replaceable flow directing elements having flow passages, the replaceable flow directing elements being mountable in a removable manner through [[the]] each access means into each of the first and second guide rails such that the removable flow directing elements extend across the at least one exit window of the blower installation and partially fill the outer side of the blower box comprising the at least one exit window, the flow passages forming a pathway for the operating atmosphere from the at least one exit window to the process chamber. 

7. The oxidation furnace as claimed in claim 1, wherein each replaceable flow directing element is configured as an elongate plate by way of which the one or more exit windows of the blower installation [[is]] are completely coverable.

8. The oxidation furnace as claimed in claim 1, wherein two or more replaceable flow directing elements in the form of flow directing modules are present[[,]] and two or a plurality of the flow directing modules cover the one or more exit windows. 


Allowable Subject Matter
2.	Claims 1, 2 and 6-16 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Final Rejection filed 7/14/2021. Claim 1, as amended, now overcomes the 112(b) rejections previously set forth and is in now condition for allowance. Claim 1 and dependent Claims 2 and 6-16 are consequently allowed. 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/16/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762